UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (59.9%) (a) Shares Value Banking (7.8%) Bank of America Corp. 109,900 $1,516,620 Bank of New York Mellon Corp. (The) 19,800 597,762 BB&T Corp. 20,000 675,000 Capital One Financial Corp. 11,400 783,636 Citigroup, Inc. 32,950 1,598,405 Fifth Third Bancorp 19,900 358,996 JPMorgan Chase & Co. 53,500 2,765,414 PNC Financial Services Group, Inc. 8,500 615,825 Regions Financial Corp. 56,100 519,486 State Street Corp. 16,500 1,084,874 U.S. Bancorp 40,100 1,466,858 Wells Fargo & Co. 23,800 983,416 Basic materials (1.4%) Alcoa, Inc. 14,300 116,116 Dow Chemical Co. (The) 12,100 464,640 E.I. du Pont de Nemours & Co. 5,200 304,511 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 11,200 370,496 HB Fuller Co. 2,900 131,051 International Paper Co. 6,000 268,800 Nucor Corp. 6,200 303,924 PPG Industries, Inc. 1,500 250,590 Rio Tinto PLC ADR (United Kingdom) 2,300 112,148 Capital goods (3.0%) Cummins, Inc. 1,900 252,453 Eaton Corp PLC 9,100 626,444 Emerson Electric Co. 3,100 200,570 Illinois Tool Works, Inc. 7,000 533,890 Ingersoll-Rand PLC 3,000 194,820 Lockheed Martin Corp. 1,700 216,835 Northrop Grumman Corp. 5,600 533,456 Parker Hannifin Corp. 2,700 293,544 Raytheon Co. 10,600 816,942 Schneider Electric SA (France) 6,556 554,419 Staples, Inc. 6,700 98,155 United Technologies Corp. 5,400 582,228 Communication services (1.6%) AT&T, Inc. 14,500 490,390 Comcast Corp. Class A 21,200 957,180 Juniper Networks, Inc. (NON) 6,000 119,160 Time Warner Cable, Inc. 2,600 290,160 Verizon Communications, Inc. 18,140 846,412 Conglomerates (1.7%) 3M Co. 3,000 358,230 General Electric Co. 53,700 1,282,892 Siemens AG ADR (Germany) 2,300 277,173 Tyco International, Ltd. 27,000 944,460 Consumer cyclicals (6.4%) ADT Corp. (The) (NON) 5,550 225,663 Bed Bath & Beyond, Inc. (NON) 10,400 804,544 CBS Corp. Class B 12,700 700,532 D.R. Horton, Inc. 16,100 312,823 Ford Motor Co. 47,100 794,577 General Motors Co. (NON) 7,800 280,566 Hasbro, Inc. 3,000 141,420 Home Depot, Inc. (The) 4,500 341,325 Johnson Controls, Inc. 21,200 879,800 Kimberly-Clark Corp. 1,700 160,174 Macy's, Inc. 17,900 774,533 Marriott International, Inc. Class A 19,018 799,897 Owens Corning, Inc. (NON) 7,800 296,244 Penn National Gaming, Inc. (NON) 2,900 160,544 PulteGroup, Inc. 21,000 346,500 Target Corp. 7,000 447,860 Time Warner, Inc. 18,300 1,204,322 TJX Cos., Inc. (The) 6,000 338,340 Twenty-First Century Fox, Inc. 7,700 257,950 Viacom, Inc. Class B 7,800 651,924 Walt Disney Co. (The) 10,600 683,594 Consumer finance (0.3%) American Express Co. 6,200 468,224 Consumer staples (4.6%) Altria Group, Inc. 12,900 443,115 Coca-Cola Co. (The) 5,700 215,916 Coca-Cola Enterprises, Inc. 10,600 426,226 Colgate-Palmolive Co. 3,900 231,270 Coty, Inc. Class A (NON) 27,040 438,318 CVS Caremark Corp. 18,300 1,038,525 General Mills, Inc. 8,800 421,696 Kellogg Co. 6,500 381,745 Lorillard, Inc. 3,600 161,208 McDonald's Corp. 4,700 452,187 PepsiCo, Inc. 3,700 294,150 Philip Morris International, Inc. 23,180 2,007,156 Procter & Gamble Co. (The) 10,500 793,695 Walgreen Co. 4,200 225,960 Energy (7.4%) Anadarko Petroleum Corp. 7,500 697,425 Chevron Corp. 8,300 1,008,450 ConocoPhillips 8,000 556,080 Exxon Mobil Corp. 40,000 3,441,600 Halliburton Co. 15,800 760,770 Marathon Oil Corp. 27,900 973,152 Noble Corp. 6,700 253,059 Occidental Petroleum Corp. 6,300 589,302 Phillips 66 2,600 150,332 Royal Dutch Shell PLC ADR (United Kingdom) 32,689 2,147,014 Schlumberger, Ltd. 4,176 368,991 Southwestern Energy Co. (NON) 7,500 272,850 Suncor Energy, Inc. (Canada) 18,200 651,196 Total SA ADR (France) 5,900 341,728 Financial (0.5%) CME Group, Inc. 9,500 701,860 Carlyle Group LP (The) (Partnership shares) 5,930 152,520 Health care (9.7%) AstraZeneca PLC ADR (United Kingdom) 7,700 399,861 Baxter International, Inc. 14,900 978,781 Bristol-Myers Squibb Co. 6,500 300,820 CareFusion Corp. (NON) 7,400 273,060 CIGNA Corp. 6,100 468,846 Covidien PLC 10,525 641,394 Eli Lilly & Co. 8,300 417,739 GlaxoSmithKline PLC ADR (United Kingdom) 13,700 687,329 Johnson & Johnson 27,100 2,349,299 Medtronic, Inc. 9,300 495,225 Merck & Co., Inc. 28,200 1,342,602 Novartis AG ADR (Switzerland) 3,700 283,827 Pfizer, Inc. 60,515 1,737,386 Quest Diagnostics, Inc. 5,700 352,203 Sanofi ADR (France) 11,300 572,119 St. Jude Medical, Inc. 8,800 472,032 Stryker Corp. 7,000 473,130 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 13,000 491,140 Thermo Fisher Scientific, Inc. 8,600 792,490 UnitedHealth Group, Inc. 15,900 1,138,599 Ventas, Inc. (R) 4,400 270,600 Zimmer Holdings, Inc. 9,100 747,474 Zoetis, Inc. 10,442 324,955 Insurance (3.8%) Aflac, Inc. 3,800 235,562 American International Group, Inc. 17,000 826,710 Chubb Corp. (The) 5,300 473,078 Hartford Financial Services Group, Inc. (The) 21,100 656,632 Marsh & McLennan Cos., Inc. 14,600 635,830 MetLife, Inc. 22,100 1,037,595 Prudential Financial, Inc. 13,800 1,076,123 Sun Life Financial, Inc. (Canada) 9,500 303,715 Travelers Cos., Inc. (The) 12,800 1,085,056 Investment banking/Brokerage (1.3%) Charles Schwab Corp. (The) 23,200 490,448 Goldman Sachs Group, Inc. (The) 6,880 1,088,485 Invesco, Ltd. 10,600 338,140 Morgan Stanley 6,850 184,608 Real estate (0.4%) AvalonBay Communities, Inc. (R) 2,600 330,434 Public Storage (R) 1,800 288,990 Technology (6.5%) Apple, Inc. 1,293 616,438 Cisco Systems, Inc. 51,100 1,196,762 EMC Corp. 41,900 1,070,963 Google, Inc. Class A (NON) 374 327,590 Hewlett-Packard Co. 8,400 176,232 Honeywell International, Inc. 18,000 1,494,720 IBM Corp. 3,500 648,130 Intel Corp. 14,100 323,172 L-3 Communications Holdings, Inc. 11,000 1,039,500 Lam Research Corp. (NON) 6,000 307,140 Maxim Integrated Products, Inc. 9,900 295,020 Micron Technology, Inc. (NON) 14,200 248,074 Microsoft Corp. 15,600 519,636 NetApp, Inc. 6,800 289,816 Oracle Corp. 13,500 447,795 Qualcomm, Inc. 6,500 437,840 SanDisk Corp. 3,900 232,089 Texas Instruments, Inc. 8,400 338,268 Xilinx, Inc. 6,200 290,532 Yahoo!, Inc. (NON) 12,100 401,236 Transportation (0.8%) Delta Air Lines, Inc. 18,000 424,620 FedEx Corp. 1,300 148,342 United Continental Holdings, Inc. (NON) 12,200 374,662 United Parcel Service, Inc. Class B 4,400 402,028 Utilities and power (2.7%) Ameren Corp. 12,200 425,048 American Electric Power Co., Inc. 10,200 442,170 Calpine Corp. (NON) 15,100 293,393 Dominion Resources, Inc. 3,600 224,928 Duke Energy Corp. 5,566 371,697 Edison International 9,500 437,570 Entergy Corp. 6,320 399,361 FirstEnergy Corp. 18,600 677,970 NextEra Energy, Inc. 4,600 368,736 PG&E Corp. 13,440 549,965 PPL Corp. 11,844 359,821 Total common stocks (cost $66,630,633) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.9%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (9.9%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $674,651 $735,784 5s, August 1, 2033 222,677 242,445 4 1/2s, August 1, 2041 761,627 814,019 4 1/2s, TBA, November 1, 2043 4,000,000 4,262,500 4 1/2s, TBA, October 1, 2043 4,000,000 4,272,500 4s, TBA, October 1, 2043 2,000,000 2,097,812 3 1/2s, May 1, 2043 988,457 999,075 3 1/2s, TBA, October 1, 2043 1,000,000 1,018,438 3s, TBA, November 1, 2043 1,000,000 974,492 3s, TBA, October 1, 2043 1,000,000 977,266 Total U.S. government and agency mortgage obligations (cost $16,256,606) U.S. TREASURY OBLIGATIONS (9.5%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, February 15, 2018 $2,620,000 $2,878,239 3s, September 30, 2016 5,310,000 5,678,381 2 5/8s, April 30, 2016 2,250,000 2,372,871 1 3/4s, May 15, 2023 300,000 277,969 1s, August 31, 2016 1,750,000 1,768,594 0 5/8s, April 30, 2018 2,830,000 2,750,849 Total U.S. treasury Obligations (cost $15,872,415) CORPORATE BONDS AND NOTES (15.7%) (a) Principal amount Value Basic materials (1.2%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $25,000 $22,718 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 60,000 74,077 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 45,000 39,798 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 12,896 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 55,000 64,618 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 28,062 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 80,000 75,787 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 53,501 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,224 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 20,000 20,288 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 35,000 38,618 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 170,842 International Paper Co. sr. unsec. notes 9 3/8s, 2019 63,000 83,226 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,580 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 43,443 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 270,000 308,159 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 200,000 223,685 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 61,000 59,983 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 29,347 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 43,268 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 66,059 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 33,000 34,225 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,568 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 35,009 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 50,005 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 145,000 167,474 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 82,000 99,873 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,622 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 103,780 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 130,430 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 150,556 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,203 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 146,000 147,401 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 17,254 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 33,999 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 19,675 Communication services (1.4%) American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 15,000 13,165 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 85,000 88,815 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 200,000 222,295 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 169,000 139,501 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 27,052 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 110,000 100,100 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 32,414 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 27,667 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 111,423 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,795 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 65,052 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,334 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 55,985 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 12,943 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 30,599 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 190,499 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 37,875 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 45,000 58,842 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 30,000 30,877 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 127,995 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 143,847 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 89,446 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 55,912 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 41,258 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 5,000 5,451 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 15,000 17,497 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 175,000 194,545 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 132,379 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 162,640 Consumer cyclicals (1.2%) CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 133,000 161,218 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 67,113 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 20,000 19,692 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 92,000 97,270 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 91,985 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 210,000 246,124 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 23,932 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 225,000 279,671 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 97,107 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 28,034 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 125,878 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 48,000 52,381 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 22,000 22,835 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 15,000 17,168 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 21,079 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 9,543 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 14,850 Macy's Retail Holdings, Inc. sr. unsec. unsub. FRN notes 6.7s, 2034 40,000 45,243 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 45,445 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 161,362 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 63,007 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 24,391 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 10,868 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 56,660 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 70,000 64,719 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 50,756 Consumer staples (1.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 21,000 27,763 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 38,297 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 184,000 167,745 Anheuser-Busch Cos., LLC sr. unsec. FRN notes 5 1/2s, 2018 115,000 132,259 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 36,777 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 110,000 144,186 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 161,794 195,190 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 132,331 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 95,000 92,801 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 40,000 41,715 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 80,000 90,663 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 305,441 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 120,000 125,187 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 110,000 130,336 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 5,884 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 230,000 227,841 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 63,384 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 92,907 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 104,685 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 24,361 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 150,000 176,516 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 70,000 78,481 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 106,599 Energy (1.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 186,994 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 108,430 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,413 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 58,517 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 34,954 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 66,013 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 69,399 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 27,181 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,644 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 59,893 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 33,846 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 130,596 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 72,225 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 151,900 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 156,000 166,965 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 161,805 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 91,799 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 133,172 Spectra Energy Partners, LP sr. unsec. notes 4.6s, 2021 40,000 41,128 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 73,563 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 23,000 28,957 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 31,144 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,272 Financials (6.3%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 229,687 Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 148,561 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 61,757 American Express Co. sr. unsec. notes 7s, 2018 16,000 19,277 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 114,000 133,437 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 172,366 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 85,787 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 74,813 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 259,044 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 311,022 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 239,130 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 52,701 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 88,957 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 130,000 131,313 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 187,000 196,502 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 15,000 19,159 Citigroup, Inc. sub. notes 5s, 2014 140,000 145,277 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 39,431 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 73,509 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 205,580 Credit Suisse of New York sr. unsec. notes 5.3s, 2019 100,000 113,022 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 116,278 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 120,000 138,689 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 122,000 120,622 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 25,000 28,763 EPR Properties unsec. notes 5 1/4s, 2023 (R) 50,000 48,625 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 215,000 227,631 General Electric Capital Corp. sr. unsec. unsub. notes Ser. MTN, 5 7/8s, 2038 183,000 202,009 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 126,000 148,921 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 253,716 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 284,850 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 127,049 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 60,000 56,755 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 148,591 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 408,000 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,625 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 202,760 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 47,250 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 119,350 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.264s, 2047 488,000 358,680 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 104,395 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 209,743 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 174,448 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 188,238 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 400,000 450,000 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 52,646 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 74,252 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 207,557 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 55,275 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,482 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 35,176 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 358,000 383,060 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 32,944 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 37,000 33,763 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 42,259 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 75,000 97,500 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 40,000 38,539 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 122,006 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 140,000 161,196 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 40,000 40,346 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 190,407 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 104,200 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 235,162 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 306,000 240,204 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 46,609 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 49,502 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 52,679 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 360,000 398,003 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 340,017 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 101,066 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 118,783 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 30,000 31,800 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 692,390 Health care (0.2%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 29,000 25,637 Actavis PLC sr. unsec. notes 3 1/4s, 2022 20,000 18,693 Actavis PLC sr. unsec. notes 1 7/8s, 2017 10,000 9,899 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 58,613 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 31,485 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 77,313 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 15,000 15,059 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 56,642 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,178 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 43,034 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 92,000 76,828 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 72,000 73,044 Xerox Corp. sr. unsec. notes 6.35s, 2018 60,000 68,911 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 88,457 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 43,618 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 12,716 13,511 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 45,909 48,377 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 7,000 6,689 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 13,000 11,518 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 65,164 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 92,360 105,753 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 20,724 Utilities and power (1.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 58,384 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 23,000 22,097 Beaver Valley Funding Corp. sr. bonds 9s, 2017 23,000 23,207 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 134,312 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 15,000 17,196 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 32,414 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 103,866 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 65,696 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 103,500 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 97,656 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 34,405 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 145,664 Electricite de France SA 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 41,853 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 123,377 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 37,014 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 132,333 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 51,575 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 31,912 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 38,786 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 45,016 Kansas Gas and Electric Co. bonds 5.647s, 2021 35,771 38,177 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 12,283 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 55,000 49,017 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 55,875 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 60,000 57,497 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 63,319 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 30,000 32,535 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 40,975 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 4,994 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 228,462 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 102,960 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,329 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 179,780 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 185,751 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 32,263 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 306,000 Total corporate bonds and notes (cost $24,485,269) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value PPL Corp. $4.375 cv. pfd. 5,136 $275,752 United Technologies Corp. $3.75 cv. pfd. 7,226 468,173 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (NON) (R) 6,140 325,228 Total convertible preferred stocks (cost $938,743) MORTGAGE-BACKED SECURITIES (0.4%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.344s, 2042 $149,550 $154,122 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 757,514 13,020 Ser. T-56, Class 1, IO, zero %, 2043 701,772 5,263 Ser. T-56, Class 2, IO, zero %, 2043 653,405 2,042 Ser. T-56, Class 3, IO, zero %, 2043 549,831 7,217 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 (F) 42,693 21,346 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 23,307 23,307 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 41,647 41,960 Ser. 99-C1, Class G, 6.41s, 2031 97,000 101,119 Ser. 98-C4, Class H, 5.6s, 2035 143,000 151,847 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 95,042 95,403 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 209,138 52,285 Total mortgage-backed securities (cost $608,652) INVESTMENT COMPANIES (0.3%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 13900 557529 Total investment Companies (cost $559,867) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $38,102 IL State G.O. Bonds 4.421s, 1/1/15 65,000 67,118 4.071s, 1/1/14 185,000 186,497 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 66,260 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 40,734 Total municipal bonds and notes (cost $375,202) SHORT-TERM INVESTMENTS (11.5%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 19,073,961 $19,073,961 Total short-term investments (cost $19,073,961) TOTAL INVESTMENTS Total investments (cost $144,801,348) (b) TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $5,250,078) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, October 1, 2043 $4,000,000 10/10/13 $4,273,750 Federal National Mortgage Association, 3s, October 1, 2043 1,000,000 10/10/13 977,266 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $165,303,946. (b) The aggregate identified cost on a tax basis is $145,734,798, resulting in gross unrealized appreciation and depreciation of $34,469,219 and $1,331,967, respectively, or net unrealized appreciation of $33,137,252. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $15,519,863 $2,401,909 $17,921,772 $2,498 $— Putnam Short Term Investment Fund * — 44,858,978 25,785,017 6,933 19,073,961 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,358,047 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $2,322,276 $— $— Capital goods 4,903,756 — — Communication services 2,703,302 — — Conglomerates 2,862,755 — — Consumer cyclicals 10,603,132 — — Consumer staples 7,531,167 — — Energy 12,211,949 — — Financials 23,340,302 — — Health care 16,010,911 — — Technology 10,700,953 — — Transportation 1,349,652 — — Utilities and power 4,550,659 — — Total common stocks — — Convertible preferred stocks 468,173 600,980 — Corporate bonds and notes — 25,891,716 — Investment companies 557,529 — — Mortgage-backed securities — 668,932 — Municipal bonds and notes — 398,711 — U.S. government and agency mortgage obligations — 16,394,331 — U.S. treasury obligations — 15,726,903 — Short-term investments 19,073,961 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(5,251,016) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
